                8:17-cv-02414-DCC                    Date Filed 07/11/19      Entry Number 73          Page 1 of 1

Ok.AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                  for the
                                                         District of South Carolina



              J&J Sports Productions, Inc.,
                            Plaintiff
                                                                     )
                           v.                                                Civil Action No.     8:17-cv-02414-DCC
                                                                     )
             J & R Social Club, Inc. d/b/a
                                                                     )
         Silvermoon Sports Lounge; Jennyfer
                                                                     )
           Benzant Rodrigues a/k/a Jennifer
                                                                     )
         Benzant; Carrie Palfrey a/k/a Carrie
               Springs; Ashley Simmons,
                           Defendant


                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

O the plaintiff, J&J Sports Productions, Inc., recover from the defendants, J&R Social Club, Inc., Jennifyer Benzant
Rodrigues, and Ashley Simmons, the amount of Seven Thousand, Five Hundred dollars and 00/100 ($7,500.00), plus
postjudgment interest at the rate of 1.94%, along with attorney’s fees in the amount of One Thousand, Five Hundred
dollars and 00/100 ($1,500.00) and costs in the amount of One Thousand, Two Hundred and Forty-Two dollars and
18/100 ($1,242.18).


This action was (check one):
O decided by the Honorable Donald C Coggins, Jr.



Date: July 11, 2019                                                         ROBIN L. BLUME, CLERK OF COURT


                                                                                           s/Ashley Buckingham
                                                                                       Signature of Clerk or Deputy Clerk
